Broyles, 0. J.
1. In view of the facts of the case, the grounds of the-motion for a new trial, complaining of rulings upon the admissibility of evidence, show no reversible error.
2. The refusal to give the requested charges was not error.
3. The excerpt from the charge, as complained of, when considered in the ■light of the charge as a whole and the facts of the case, contains no harmful error.
4. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.